Citation Nr: 0206732	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  99-00 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.

2.  Entitlement to service connection for a left hand 
disability.

3.  Entitlement to service connection for a right thigh 
disability.

4.  Entitlement to service connection for residuals of a 
right knee disability.

5.  Entitlement to service connection for a hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from January 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  This case was previously before 
the Board and remanded in November 2000.


FINDING OF FACT

No chronic right hand disability, left hand disability, right 
thigh disability, right knee disability, or hernia was 
present during the veteran's military service and are not 
otherwise shown to be related to the veteran's military 
service or to any incident during service.

CONCLUSIONS OF LAW

1.  A right hand disability was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.159).

2.  A left hand disability was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.159).

3.  A right thigh disability was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

4.  A right knee disability was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.159).

5.  A hernia disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.102, 3.159).

VA has a duty under the VCAA to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  The veteran was informed in the September 1997 
rating decision of the evidence needed to substantiate his 
claim, and he was provided an opportunity to submit such 
evidence.  See 38 U.S.C.A. § 5103.  Moreover, in the 
Statement of the Case and the Supplemental Statements of the 
Case, the RO notified the appellant of all regulations 
pertinent to service connection claims, informed him of the 
reasons for which it had denied his claims, and provided him 
additional opportunities to present evidence and argument in 
support of his claims.  Under these circumstances, the Board 
finds that the requirements of 38 U.S.C.A. § 5103 have been 
satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A.  In this regard, the Board notes that VA 
examinations concerning the veteran's claimed disabilities 
were held in April 1997 and October 1998.  In addition, 
service medical records and VA treatment records have been 
obtained and are associated with the veteran's claims file.

VA is not required by the VCAA and its implementing 
regulations to provide the veteran with another examination 
or to obtain a medical opinion as to the etiology of his 
current disabilities, because there is no evidence of any 
such injuries during service or for years thereafter.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).  In the absence of medical evidence 
suggestive that the veteran had any of the claimed 
disabilities during service, referral of those issues for a 
medical opinion would not be useful as any such medical 
opinion which linked the veteran's claimed disabilities to 
his period of service would necessarily be based solely upon 
his uncorroborated recent assertions regarding his medical 
history.  In other words, a medical opinion premised upon an 
unsubstantiated account is of no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993).

The Board notes that the November 2000 Board decision 
remanded the case to the RO for the purpose of having the RO 
consider the recently enacted VCAA.  The Board observes that 
the purpose of the remand was not to have the RO issue a 
supplemental statement of the case; the purpose of the remand 
was to have the RO consider the VCAA.  Having found that the 
RO has done everything reasonably possible to assist the 
veteran (including the issuance of a "VCAA letter" in June 
2001), no further action is necessary to meet the 
requirements of the VCAA (or of Stegall v. West, 11 Vet. App. 
268 (1998)) and the veteran's claim is now ready for 
adjudication.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be a chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  See 38 C.F.R § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records do not reflect any complaints or 
treatment related to a hernia or to the right hand, left 
hand, right thigh, or right knee.  No musculoskeletal 
disability or hernia disability was noted on the veteran's 
December 1968 separation examination.

At an April 1997 VA examination, the veteran stated that 
during service he sustained a gunshot wound to the left hand; 
he denied any knowledge of an injury to the right hand.  He 
also stated that in 1966 while "he was crawling around on 
the floor in Fort Jackson" he felt pain in his right knee 
and that he was "subsequently X-rayed and a foreign body was 
discovered."  The veteran also indicated that he had a 
shrapnel injury in 1967 to the right thigh.  Finally, the 
veteran also remarked that during service he had a "small 
left inguinal hernia."  The veteran made similar assertions 
during his October 1998 VA examination and February 1999 RO 
hearing.

While VA examinations and treatment records do reflect 
current diagnoses of the claimed disabilities on appeal, a 
detailed review of the veteran's service medical records 
indicate that no complaint, treatment, or diagnosis related 
to a hernia or disability of the right hand, left hand, right 
thigh, or right knee is of record.  Not only was no such 
disability noted on the veteran's December 1968 service 
separation examination report, the veteran also specifically 
denied that he suffered from such disabilities on the Medical 
History portion of his December 1968 service separation 
examination.  In addition, there are no statements of record 
from physicians linking any of the claimed disabilities to 
the veteran's military service.  In the absence of an injury 
in service or a medical link of a current disability to 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for a right hand, left hand, right thigh, 
right knee, and hernia disability.

While VA records reflect that the veteran suffers from 
arthritis of the right knee, left hand, and right hand, the 
medical records reveal that the veteran was not diagnosed 
with arthritis until many years following service.  
Accordingly, a claim of entitlement to service connection 
under the presumptive provisions of 38 U.S.C.A. §§ 1101, 1112 
and 1137 (West 1991) is not for application in this case.

In deciding these issues, the Board notes that 38 U.S.C.A. § 
1154(b) provides a relaxed evidentiary standard of proof to 
determine service connection for injuries alleged to have 
been incurred in combat.  As noted, the veteran's separation 
examination report (including the medical history portion ) 
is of record.  There is no mention, however, of any injury to 
the hands or right thigh.  Further, there is no indication 
that the veteran was awarded the Purple Heart for any such 
injury.  The Board has also considered the veteran's February 
1999 RO hearing testimony wherein he claimed that he was 
wounded while serving with the Special Forces.  There is no 
indication in the veteran's personnel records, however, 
reflecting any such service.  As such, even considering the 
provisions of 38 U.S.C.A. § 1154(b), the Board finds that the 
veteran's service connection claims must be denied.

As the preponderance of the evidence is against the veteran's 
claims, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would give rise to a reasonable doubt in favor of 
the veteran.  Accordingly, the benefit-of-the-doubt rule is 
not applicable, and the claims are denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a right hand disability is denied.

Service connection for a left hand disability is denied.

Service connection for a right thigh disability is denied.

Service connection for residuals of a right knee disability 
is denied.

Service connection for a hernia is denied.



		
	John L. Prichard.	
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

